Citation Nr: 0523325	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  01-07 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of the overpayment of 
Department of Veterans Affairs (VA) death pension benefits in 
the calculated amount of $20, 026.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.J., daughter



INTRODUCTION

The veteran served on active duty from April 1941 to June 
1972.  The veteran died in March 1997.  The appellant is the 
veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 decision of the Committee on 
Waivers and Compromises (Committee) of the Atlanta, Georgia 
VA Regional Office (RO), which denied a waiver in the amount 
of $20,026.  

As explained below, the Board does not consider waiver of the 
recovery of the overpayment at issue to be precluded by the 
showing of fraud, misrepresentation or bad faith.  Therefore, 
the matter will need to be addressed under the principles of 
equity and good conscience, which the RO has not 
accomplished.  That aspect of the appeal is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The appellant was awarded VA death pension benefits in 
May 1997.  The appellant was notified by VA at the time of 
her obligation to immediately notify VA of any change in 
income.

2.  In July 2000, evidence was received that the appellant 
received additional income from Social Security.

3.  In September 2000, the appellant's death pension benefits 
were reduced effective May 1, 1997, based on the appellant's 
receipt of additional income.  This action created an 
overpayment in the amount of $20,026.

4.  The appellant's failure to properly fill in VA forms is 
not shown by the evidence of record to constitute fraud, 
misrepresentation of a material fact, or bad faith.


CONCLUSION OF LAW

The overpayment of death pension benefits in the amount of 
$20,026.00 was not created through fraud, misrepresentation 
of a material fact, or bad faith on the part of the 
appellant. 38 U.S.C.A. 5302 (West 2002); 38 C.F.R. §§ 1.962, 
1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following the veteran's death in March 1997 and receipt of 
her application, the appellant was awarded death pension 
benefits in May 1997.  In her award letters dated in May 
1997, the appellant was advised of her responsibility to 
promptly notify the VA of any changes in income, that income 
included payment from any source, included income from the 
family, and that failure to do so may result in the creation 
of an overpayment.  These award letters stated that her VA 
pension was based on her receipt of $0 from Social Security.

According to the RO, documentation was received indicating 
that the appellant received other income in addition to her 
pension.  In a July 2000 report of contact, the appellant 
reported that she received Social Security income.  
Subsequently, in a July 2000 Eligibility Verification report, 
the first one found in the record, the appellant also 
reported interest income from CDs and stock/bonds.  In a July 
2000 letter, the RO proposed to terminate the appellant's VA 
death pension benefits effective May 1, 1997 based on 
evidence showing the receipt of additional income.  In 
September 2000, the RO terminated the appellant's award 
effective May 1, 1997, and the appellant was notified that 
the amount of the overpayment was $20,026.  

In October 2002, correspondence was received from the 
appellant requesting waiver of the debt as recovery would 
cause undue financial hardship.  In statements and testimony, 
the appellant further stated that she did not realize that 
she had to report the amount of Social Security as it was 
based on her husband's earned income and not hers.  She 
reported that her husband had handled all the money matters 
and she still doesn't completely understand them and relies 
on her daughter to help.  She stated that a VA representative 
at the VA hospital helped her fill out the forms and she 
thought they were correct.

The Committee denied the appellant's request for waiver in an 
October 2000 decision.  The Committee determined that there 
was bad faith involved in the creation of the indebtedness as 
the appellant had reported receipt of Social Security income 
and other income, and therefore, should also have reported 
her income from earnings in a timely manner.  The Committee 
determined that there was willful intention on the part of 
the appellant to seek unfair advantage knowing the 
consequence of your actions, which resulted in loss to the 
Government.  As a result, the Committee did not consider 
hardship.

Initially, the Board notes that the notice and duty-to-assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, are inapplicable 
to cases involving the waiver of recovery of overpayment 
claims. See Lueras v. Principi, 18 Vet. App. 435 (2004); see 
also Barger v. Principi, 16 Vet. App. 132 (2002).

The provisions of 38 U.S.C.A. 5302(c) (West 2002), prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation or bad faith on the part of the person or 
persons having an interest in obtaining [the] waiver."  
Similarly, 38 C.F.R. § 1.965(b) (2004), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.

A debtor's conduct is deemed to constitute bad faith "if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  A debtor exhibits lack 
of good faith where the debtor's conduct shows an "absence of 
an honest intention to abstain from taking unfair advantage 
of the ... Government."  The Board also notes that any 
misrepresentation of material fact must be "more than non-
willful or mere inadvertence."  38 C.F.R. § 1.962(b) (2004).

The evidence indicates that the appellant was given written 
instructions regarding filing for pension benefits, and 
correctly reporting income.  It also indicates that she was 
informed in May 1997 to report any changes in her income.  
However, the appellant has reported that the veteran's death 
was very difficult on her, that her husband had handled all 
the money matters, and that she did not understand that the 
income she received from her husband's Social Security was to 
be reported.  She further stated that she did not even think 
about reporting the CDs and stock/bonds and she did not use 
them.  She also indicated that she was assisted in completing 
her initial application form by a VA representative, and 
believed she had completed the forms properly.

After a thorough review of the evidence of record, and the 
statements by the appellant, and resolving all doubt in favor 
of the appellant, it is the opinion of the Board that the 
evidence is insufficient to establish fraud, 
misrepresentation, or bad faith on the part of the appellant 
in the creation of the overpayment. This does not mean that 
she may not be found at fault in its creation, but merely 
indicates that the action, which led to its creation, does 
not meet the high degree of impropriety as to constitute 
fraud, misrepresentation, or bad faith. Therefore, the waiver 
is not precluded under the provision set forth in 38 U.S.C.A. 
§ 5302(a).



ORDER

Waiver of the indebtedness is not precluded by fraud, 
misrepresentation, or bad faith, and to this extent only the 
appeal is granted.


REMAND

Inasmuch as it has been determined that waiver of recovery of 
the debt is not precluded by fraud, misrepresentation or bad 
faith, the application of the standard of equity and good 
conscience must be considered.

The applicable law provides that there shall be no recovery 
of payments or overpayments (or any interest thereon) of any 
benefits under any of the laws administered by the Secretary 
whenever the Secretary determines that recovery would be 
against equity and good conscience.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights. The decision reached 
should not be unduly favorable or adverse to either side. The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government. As set forth 
in 38 C.F.R. § 1.965(a), in making this determination, 
consideration will be given to the following elements which 
are not intended to be all-inclusive:

(1) Fault of debtor. Where actions of the debtor contribute 
to creation of the debt.

(2) Balancing of faults. Weighing fault of debtor against 
Department of Veterans Affairs fault.

(3) Undue hardship. Whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose. Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5) Unjust enrichment. Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment. Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

A review of the evidence reflects that the appellant has 
submitted financial status reports, as recently as her June 
2005 hearing.  

Accordingly, this case is REMANDED for the following:

The RO should readjudicate this claim on 
the basis of whether collection of the 
debt would violate the principles of 
equity and good conscience. If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


